o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-109455-12 uilc the honorable mike pompeo u s house of representatives washington dc attention ---------------------------- dear mr pompeo i am responding to a request from your staff dated date that asked whether a landowner is allowed a deduction for the loss of wind development rights the loss of wind development rights at issue resulted from a moratorium on new commercial wind power development in the ---------------------------area that governor ----- --------------- announced last year the information your staff provided stated that the moratorium is voluntary not legally binding and for an indefinite time the utility companies have agreed to respect the boundaries to which the moratorium applies a taxpayer can deduct any loss that insurance or other method does not compensate sec_165 of the internal_revenue_code the code the taxpayer must incur the loss as a result of closed and completed transactions that are fixed by identifiable events and except for a special rule for disaster losses that is not relevant here actually sustained during the taxable_year sec_1_165-1 of the income_tax regulations the regulations for individuals a deduction under sec_165 of the code is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_165 and sec_165 of the code a mere shrinkage in the value of an asset prior to a closed and completed transaction conex-109455-12 does not give rise to a deductible loss 161_f2d_842 5th cir affg 7_tc_507 260_fsupp_18 w d okla 1_bta_1255 therefore a landowner in fee simple cannot take a loss deduction for the shrinkage in value of each separate interest in the land for example if a landowner purchases land with expected mineral_interests and the mineral_interests prove to be non-existent the landowner cannot take a loss deduction for cost of the land allocable to the mineral_interest the owner of a fee simple interest can only take a deduction on a closed and completed transaction such as the sale of the entire_interest in the land a taxpayer may be able to deduct a loss incurred in a business and arising from the sudden termination of the usefulness in such business of nondepreciable_property where the taxpayer has permanently discarded the property from use in the taxable_year in which he or she sustained the loss sec_1_165-2 of the regulations if the taxpayer claims a loss on the basis of abandonment the taxpayer must show an intent to abandon property and an overt act of abandonment 59_tc_220 for example in the case of an oil lease a taxpayer does not sustain a loss prior to the cancellation or termination of the lease unless a definite abandonment has occurred 241_f2d_701 whether property actually did lose its useful value in a particular year and whether the owner actually did abandon it as an asset during that year are questions of fact determined by considering all the surrounding facts and circumstances issuing the moratorium itself would not entitle the landowner to an abandonment_loss the landowner would need to show an overt act of abandonment moreover we are not clear that issuing the moratorium is an identifiable_event that evidences worthlessness for the landowner to claim a loss deduction this letter calls your attention to certain general principles of the law for informational purposes only it does not constitute a ruling section dollar_figure of revproc_2012_1 2012_1_irb_1 a taxpayer can obtain advice on a specific set of facts by requesting a private_letter_ruling the procedures for requesting a private_letter_ruling are in revproc_2012_1 in addition revproc_2012_1 requires taxpayers to submit a user_fee along with a private_letter_ruling request i hope this information is helpful if you need further assistance please call me or ------ ----- at --------------------- sincerely thomas d moffitt chief branch associate chief_counsel income_tax accounting
